Smith, J.
There is no merit in the assignment of error that the trial judge permitted a witness to testify positively that he measured certain logs and there was a certain number of feet therein. This testimony was not based on opinion from observation, but was based on facts known to the witness. The ruling is not in conflict with Allison v. Wall, 121 Ga. 822 (49 S. E. 831). The evidence amply authorized the judgment, and the court did not err in overruling the certiorari.

Judgment affirmed.


Jenhins, P. J., and Stephens, J., concur.